Title: Benjamin Homans to Daniel T. Patterson, 5 October 1816 (Abstract)
From: Homans, Benjamin
To: Patterson, Daniel T.


        § Benjamin Homans to Daniel T. Patterson. 5 October 1816, Navy Department. “Your two letters of August 15th. enclosing copies of the Report of operations of two Gun Vessels under Sailing Master Loomis, Schedule of Stores taken after the destruction of the Fort upon the Apalachicola, with Copies of your correspondence with the Military Commanding Officer, have been received.
        “The importance of the transactions alluded to, and the question of the legal disposition of the property, induced me to transmit the papers, entire, to the President of the United States, as well for his information as for the necessary instructions, in reply, to govern you in the course most proper to be pursued. The subject involves various and interesting points of jurisdiction, jurisprudence, and National policy, which will be brought before Congress at their next Session, as requiring Legislative decision, over which the Executive power has no direct or exclusive control.
        “Under these circumstances you are directed to have the property securely deposited under your immediate superintendence and protection. A complete Inventory must be taken of every article and an appraisement, by competent and judicious persons, made out and transmitted to this Department; perishable articles, upon Survey, and being found so, may be sold at public sale, and the proceeds deposited to meet such Order as Congress shall make respecting the whole. Such articles as the public service shall necessarily require may be taken for its use, after appraisement and receipts given therefor; the papers and documents relative to which you will transmit with the Inventory.
        “In the present state of the case, I do not feel authorised to express an Opinion of the proceedings, in anticipation of the course which Congress may, in their wisdom, deem proper to adopt; although the conduct of the Naval Officers, engaged in this expedition, appears to justify a belief of their having performed their duty with their usual spirit and gallantry; their claims to the property, and to the approbation of the President, will, in due time, come under consideration.
        “The case is in some respects a new one, and the actual hostility on either part cannot be considered as a lawful belligerent Act, out of which would arise the right of Prize of War. It will undoubtedly be competent to the Government to reward the merit of its Naval and Military Officers, according to the importance attached to the Service. It may distribute among them the whole, or a part of the property brought off, in such proportions as may be thought proper; and every aid will be afforded you by this Department consistently with its duty.”
      